DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (8/4/22 Remarks: page 8, lines 1-4 and page 9, line 9 – page 13, line 16, particularly page 12, line 3 – page 13, line 16) with respect to the interpretation of claim 14 and the rejection of claims 14-15 under 35 USC §103 have been fully considered but they are not persuasive.
With respect to the interpretation of claim 14, as noted in the 7/13/22 Advisory Action, with the exception of the recited “camera”, the recited claim elements (“a detector configured to detect”, “an image cutter configured to cut”, and “an identifier configured to identify”) recite generic means for performing functions without reciting sufficient structure to perform these functions.
With respect to the rejection of claims 14-15 under 35 USC §103, Applicant argues (8/4/22 Remarks: page 12, line 3 – page 13, line 2) that the art of record, particularly Kaplan (US 7141773), fails to teach or suggest the recited recognizing of a singular part in response to recognizing whether luminance is lower or higher than that of other parts, because Kaplan discloses a comparison to a threshold rather than directly to other image portions.
However, the recitation “…in response to recognizing whether luminance is lower or higher than that of other parts…” describes a judgment based on a condition (whether or not luminance in the detected part is lower and higher than luminance in other parts) rather than on an operation (comparing the luminance in the detected part to the luminance in other parts). The described condition is inherently met when a part is detected based on a luminance higher than a threshold to the exclusion of parts lower than the threshold, because any value above a given threshold is necessarily larger than any value below that threshold.
With respect to the rejection of claims 14-15 under 35 USC §103, Applicant argues (8/4/22 Remarks: page 13, lines 3-16) that Kaplan teaches (Kaplan column 9, lines 23-33) a thresholding of a focus score rather than an illumination score.
However, it is unclear how this additional teaching of a threshold focus score negates the teaching of a threshold brightness (Kaplan column 2, lines 63-65 and column 3, lines 30-37) as described in the claim mapping.
Applicant’s arguments (8/4/22 Remarks: page 8, lines 5-9) with respect to the objection to claim 15 as substantially identical to claim 13 have been fully considered and are persuasive. The objection to claim 15 been withdrawn. 
Applicant’s arguments (8/4/22 Remarks: page 8, lines 5-9 and page 8, line 18 – page 9, line 8) with respect to the rejection of claim 13 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Stanley (US 20010033806).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Malon (US 20100172568, cited in 3/27/20 Information Disclosure Statement) in view of Kaplan (US 7141773, cited in 4/8/22 Office Action).
With respect to claim 14, Malon discloses:
Claim 14: A singular part detection system for a membrane, the system comprising:
a camera configured to capture an image of the membrane (Malon paragraph 0017, imaging) the membrane (Malon paragraphs 0018-0019, image processing of membrane features);
a detector configured to detect a singular part having an arbitrary feature from a captured image of the membrane captured by the imaging unit (Malon paragraphs 0017 & 0022-0023, isolate cell nucleus colored pixels in image);
an image cutter configured to cut out a singular part image with an arbitrary size from the captured image such that the singular part detected by the singular part detecting unit overlaps the center of the singular part image (Malon paragraphs 0023-0024, identifying blob image and extracting image around (and thus including the center of) the blob image); and
an identifier configured to identify a type of the singular part using machine learning with the singular part image cut out by the singular part image cutting unit as an input (Malon paragraphs 0024-0025, classifier unit is trained to identify squashed nucleus in extracted image),
wherein the detector is configured to focus illumination light on the membrane to detect the singular part in response to recognizing whether luminance is lower or higher than that of other parts of the membrane (see secondary reference below).
Malon does not expressly disclose the above element annotated (“see secondary reference below”) pertaining to detection of a singular part in response to recognizing luminance higher or lower than other parts.
Kaplan discloses:
…wherein the detector (Kaplan Abstract, identify object of interest) is configured to focus illumination light (Kaplan column 7, lines 10-16, focus illumination on a subject to be imaged) on the membrane to detect the singular part in response to recognizing whether luminance is lower or higher than that of other parts (Kaplan column 2, lines 63-65 and column 3, lines 30-37, detection based at least on filtering out of image regions having illumination higher than a threshold (and thus higher than image regions not filtered out)) of the membrane…
Malon and Kaplan are combinable because they are from the field of image sensing and analysis.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Kaplan arrangement of filtering out regions based on a brightness threshold.
The suggestion/motivation for doing so would have been to filter out undesired regions and background regions as taught by Kaplan (Kaplan column 3, lines 30-37).
Therefore, it would have been obvious to combine Malon with Kaplan to obtain the invention as specified in claim 14.
Applying these teachings to claim 15:
Claim 15: A singular part detection method for a membrane, the method comprising:
an imaging step of imaging (Malon paragraph 0017, imaging) the membrane (Malon paragraphs 0018-0019, image processing of membrane features);
a singular part detecting step of detecting a singular part having an arbitrary feature from a captured image of the membrane captured by the imaging step (Malon paragraphs 0017 & 0022-0023, isolate cell nucleus colored pixels in image);
a singular part image cutting step of cutting out a singular part image with an arbitrary size from the captured image such that the singular part detected by the singular part detecting step overlaps the center of the singular part image (Malon paragraphs 0023-0024, identifying blob image and extracting image around (and thus including the center of) the blob image); and
an identification step of identifying a type of the singular part using machine learning with the singular part image cut out by the singular part image cutting step as an input (Malon paragraphs 0024-0025, classifier unit is trained to identify squashed nucleus in extracted image),
wherein the singular part detecting step (Kaplan Abstract, identify object of interest) comprises focusing illumination light (Kaplan column 7, lines 10-16, focus illumination on a subject to be imaged) on the membrane to detect the singular part in response to recognizing whether luminance is lower or higher than that of other parts (Kaplan column 2, lines 63-65 and column 3, lines 30-37, detection based at least on filtering out of image regions having illumination higher than a threshold (and thus higher than image regions not filtered out)) of the membrane.
Claims 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Malon in view of Kaplan as applied to claim 15 above, and further in view of Stanley (US 20010033806).
Malon in view of Kaplan teaches:
Claim 13: A method for manufacturing a membrane comprising:
an imaging step of imaging (Malon paragraph 0017, imaging) the membrane (Malon paragraphs 0018-0019, image processing of membrane features);
a singular part detecting step of detecting a singular part having an arbitrary feature from a captured image of the membrane captured in the imaging step (Malon paragraphs 0017 & 0022-0023, isolate cell nucleus colored pixels in image);
a singular part image cutting step of cutting a singular part image with an arbitrary size from the captured image such that the singular part detected in the singular part detecting step overlaps the center of the singular part image (Malon paragraphs 0023-0024, identifying blob image and extracting image around (and thus including the center of) the blob image);
an identification step of identifying a type of the singular part using machine learning with the singular part image cut out in the singular part image cutting step as an input (Malon paragraphs 0024-0025, classifier unit is trained to identify squashed nucleus in extracted image); and
a removing step of removing the singular part from the membrane (see secondary reference below),
wherein the singular part detecting step comprises focusing illumination light (Kaplan column 7, lines 10-16, focus illumination on a subject to be imaged) on the membrane to detect the singular part in response to recognizing whether luminance is lower or higher than that of other parts (Kaplan column 2, lines 63-65 and column 3, lines 30-37, detection based at least on filtering out of image regions having illumination higher than a threshold (and thus higher than image regions not filtered out)) of the membrane.
Malon in view of Kaplan does not expressly disclose the above element annotated (“see secondary reference below”) pertaining to removing a particular portion of a membrane.
Stanley discloses:
...a removing step of removing the singular part from the membrane (Stanley paragraph 0014, cutting biopsy samples from a membrane),...
Malon in view of Kaplan and Stanley are combinable because they are from the field of biopsy sample handling (Malon Abstract; Stanley paragraph 0014).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Stanley arrangement of removing select regions from a biopsy sample.
The suggestion/motivation for doing so would have been to isolate specific regions of interest.
Therefore, it would have been obvious to combine Malon in view of Kaplan with Stanley to obtain the invention as specified in claim 13.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663